Title: To Alexander Hamilton from James McHenry, 10 January 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 10. January 1800.
          
          I have the honor to acknowledge the receipt of your two letters of the 2d. instant.
          An appointment of Surgeon to the Sixth regiment of Infantry was, sometime since, made out for Doctor Roger Cutler and forwarded under Cover to Colonel Read.
          I have no objection to the appointment of Mr. Pasteur as Quarter Master to that regiment.
          The Cadets of the Artillery have been considered as intitled to the Clothing of Sergeants, and have been settled with and paid at the rate of thirty one dollars and twenty five Cents ⅌ suit, being the value of the several articles, agreeably to the latest Contracts. Although the Clothing for the Sergeants of Infantry does not cost quite that sum, I think it will be improper to make any discrimination between the Cadets of the different Corps, and shall therefore agree that each Cadet be allowed the Sum of thirty one dollars and twenty five Cents, for the uniform Clothing allowed them by law—
          I am Sir with great respect Your obed. Servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        